DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 allowed.
The following is an examiner’s statement of reasons for allowance:
The claims are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 1, including every structural element recited in the claims.  Specifically, prior art of record does not teach or disclose the following:  “A lift for telescopic passenger stairs enabling passengers with reduced mobility to board a plane, wherein said lift comprises: a folding platform onto which a wheelchair can be wheeled;  the platform being attached to a guide rail with its back part using at least three guide wheels for moving the platform along the guide rail; the guide rail being shaped as a long element of an essentially rectangular shape with a cross-section in the shape of a letter C and with a shorter part on one end;  an endless chain or a wire rope, running within the guide rail on at least one sprocket and at least three guide rollers, which can also be sprockets, wherein said endless chain or wire rope is driven via a drive through a self-locking gear drive for stopping the platform at any point; the said guide rail having a lock for locking the platform in place, when it reaches the top of the guide rail; and wherein the guide rail is arranged to be built into one of the sides of telescopic passenger stairs, and wherein the endless chain or wire rope within the guide rail enables the platform to move along the guide rail when the platform is in the area of a lower staircase of telescopic stairs, and movement of the guide rail along an upper staircase of telescopic stairs when the platform is at the uppermost point of the guide rail, so that the chain pulls the guide rail upwards with the platform.”
None of the references of the prior art teach or suggest the elements of the elevator as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the elevator in the manner required by the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654